Title: To Thomas Jefferson from Daniel Carroll Brent, 7 June 1802
From: Brent, Daniel Carroll
To: Jefferson, Thomas


            Sir/June 7th. 1802
            Agreeable to your desire, I have spoken to Mr. Hatfield to furnish a plan for the Jail. This he has promised to do, which when done shall be sent into you—I transmit herewith several plans which have been handed to me & from which some useful hint may perhaps be taken—
            With sentiments of the highest respect I am Sir yr Obt. Sevt.
            Daniel C. Brent
          